UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6180



DAVID S. JOHNSON,

                                             Petitioner - Appellant,

          versus


JON GALLEY, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-2696-WMN)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David S. Johnson, Appellant Pro Se. Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David S. Johnson seeks to appeal from the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) without prejudice because he failed to exhaust

state court remedies.    Because Johnson can exhaust his state court

remedies and re-file his petition, his appeal is interlocutory and

not subject to appellate review under Domino Sugar Corp. v. Sugar

Workers   Local   392,   10   F.3d   1064,   1066-67   (4th   Cir.   1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                     2